Citation Nr: 1720408	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent prior to February 19, 2009, and 70 percent disabling thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to PTSD (TDIU) prior to April 13, 2009.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968 and from September 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A March 2007 rating decision granted the Veteran's claim of entitlement for PTSD and assigned an initial 30 percent rating, effective June 21, 2005.  A September 2009 rating decision denied the Veteran's claim for a TDIU.

This case was previously before the Board in February 2015, where it remanded the Veteran's increased rating claim for PTSD and awarded him a TDIU.

In an August 2015 rating decision, the RO assigned an effective date of April 13, 2009 for the Veteran's award of a TDIU, which was the date the RO received his claim.  The Board notes that its February 2015 decision, which granted the Veteran's claim of entitlement to a TDIU, was based on all of his service-connected disabilities, especially his diabetes mellitus and secondary conditions (notably peripheral neuropathy of the upper and lower extremities).

However, in an August 2007 Statement, the Veteran disagreed with the RO's initial disability rating for his PTSD and also indicated that he was unemployable due to his PTSD.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability. Id.  As a result, the Board finds that the Veteran raised a claim of entitlement to a TDIU due to service-connected PTSD in August 2007, when he submitted his claim of entitlement to a higher initial rating for PTSD.

In an August 2016 rating decision, the RO granted an increased disability rating of 70 percent, effective February 19, 2009, for the Veteran's service-connected PTSD.  As the increased rating awarded by the RO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.  In a September 2016 letter, the Veteran withdrew a subsequent hearing request on all issues.


FINDINGS OF FACT

1.  Prior to February 19, 2009, the Veteran's PTSD most closely approximates an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stress circumstances, including work or a work like setting; and, inability to establish and maintain effective relationships.

2.  Prior to December 19, 2016, the Board finds that the Veteran's PTSD has not resulted in total occupational and social impairment.

3.  Since December 19, 2016, the Board finds that the Veteran's PTSD has resulted in total occupational and social impairment.

4.  The evidence of record reflects that the Veteran was unable to secure or maintain substantially gainful employment due to his service-connected PTSD from September 30, 2005, but was gainfully employed prior thereto.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, prior to December 19, 2016, and 100 percent disabling thereafter, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.

2.  The criteria for an earlier effective date of September 30, 2005, but no earlier, for a TDIU, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2005.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case (SOC) in December 2009, as well as a supplemental statement of the case (SSOC) in August 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical treatment records, private medical records, and his contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with several VA examinations, including in December 2005, February 2009, and June 2015.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).
The Board also finds that there was substantial compliance with the Board's February 2015 remand instructions.  Specifically, the RO obtained the Veteran's updated VA treatment records pertaining to treatment of his PTSD from July 2013 to the present.  Next, as directed, the Veteran was provided with a VA examination to determine the nature, extent, frequency, and severity of his service-connected PTSD.  Thereafter, the matter was readjudicated in an August 2016 SSOC, as directed by the Board.  Thus, there was substantial compliance with the prior Board remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating for PTSD

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Veteran's service-connected PTSD, is currently assigned a 50 percent disability rating from June 21, 2005, and a 70 percent disability rating since February 19, 2009, under Diagnostic Code 9411.

During a June 2005 Vet Center Intake Assessment, the Veteran reported complaints of undue stress, sleep difficulties, war related nightmares and intrusive thoughts, depression, and feelings of helplessness.  He stated that he was currently homeless and just arrived from Houston, Texas.  He was recently laid off from his job.  The counselor indicated that the Veteran seemed anxious during the session.  Further, the counselor stated that the Veteran appeared depressed with difficulty with concentration, sleep difficulties, problems with short term memory recall, lack of motivation, lack of sex drive, depression and suicidal thoughts; however, the counselor noted that there were no suicidal plans.

Regarding the Veteran's mental status, the Veteran's appearance was neat, his speech and affect were appropriate, his judgment was good, and he was oriented to time, place, and person.  His manner was noted as friendly and cooperative, but also anxious.  His motor activity was tense, agitated, and restless.  There was no evidence of delusions, hallucinations, or disorganized thinking.

The counselor noted that the Veteran shared two traumatic incidents from his military service and indicated that he appears to be suffering from PTSD.  The Veteran stated that these war related intrusive thoughts and nightmares have always been with him but have intensified at this time.  He also reported problems with isolation, being easily startled, and being hypervigilent.  The counselor indicated that the Veteran's PTSD at this time is of a serious and chronic nature.

During a June 2005 VA evaluation for PTSD, the Veteran reported an increase in depression and anger over the past year and a half.  He also reported depression, only sleeping 2-3 hours a night, nightmares, decreased focus and concentration, low motivation, some forgetfulness, intrusive thoughts, anger with continual irritability, isolative, hypervigilance.  The Veteran also indicated that he avoids crows and other stimuli regarding war (i.e. movies, news, discussions, etc.).  He denied any current thoughts of suicide, but admitted that "it is always an option."  He stated that he would not do it because of his children.

Regarding the Veteran's social history, the VA treatment record indicated that the Veteran has been married and divorced three times and has three grown children who he does have positive contact with.  The Veteran has maintained contact with an ex-wife who has lupus and mentioned that he was responsible for their 14 year old granddaughter.  The Veteran mentioned in the past that he was aggressive towards others while drinking, but denied any past or current legal issues regarding assault or violence.

Regarding the Veteran's mental status, the VA treatment record indicates that the Veteran was well groomed during the interview session and his speech was at a normal rate, however he maintained poor eye contact and his speech was at a lowered tone.  The Veteran was alert and fully oriented, but his mood and affect was depressed.  When talking about his feelings, he became teary-eyed during the interview.  His thought was organized, coherent, and goal-directed.  There were no current suicidal ideations, homicidal ideations, hallucinations, or delusions present.  The psychologist diagnosed the Veteran with depression and PTSD.

In December 2005, the Veteran was provided with a VA examination.  The examiner indicated that the Veteran's orientation is within normal limits, and his appearance, hygiene, and behavior are appropriate.  The Veteran's affect and mood were noted as abnormal with depressed mood, however the depression was noted to not affect his ability to function independently and effectively.  The Veteran's communication and speech was within normal limits.  At the time of the examination, there were no delusions or hallucinations observed and the examiner noted that there is no delusion or hallucination history present.  Obsessional rituals are absent.  The examiner noted that the Veteran's thought processes are appropriate, judgment is not impaired, abstract thinking is normal, memory is within normal limits, and suicidal and homicidal ideation was absent.

Regarding the Veteran's employment, the examiner noted that the Veteran has been disciplined for missing work.  The Veteran stated that he was taking a lot of time off because of his drinking problem, but noted that he has never been fired from a job.  The Veteran indicated that he was currently working for the same employer for the past two months.  Prior to this position, he had been working for another company, but they lost their contract and he had to find another job.

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 68.  He noted that the Veteran reported being abstinent from drugs and alcohol for 11 years and, in the past, his drinking had caused numerous problems with work and in his marriages.  The examiner indicated that the Veteran is mentally capable of managing benefit payments in his own best interest.  The examiner indicated that, mentally, the Veteran does not have difficulty performing activities of daily living.  He noted that the Veteran does have difficulty establishing and maintain effective work and social relationships because he is irritable at times.  The Veteran was noted as not having any difficulty understanding commands.  The examiner also indicated that the Veteran did not appear to pose any threat of persistent danger or injury to himself or to others.

In March 2006, the Veteran was provided with a psychiatric evaluation by the Texas Disability Determination Services.  The examiner described the Veteran's mood as depressive and irritable.  The Veteran reported having a death wish and suicidal thoughts in the past, but denied any suicide attempts.  He reported having occasional crying spells.  The examiner noted that the Veteran was cooperative, had fair hygiene and grooming, his speech was clear, he made eye contact, and he was oriented to time, place, and person.  His mood was anxious, but his impulse control, judgment, and thought process was good.  The examiner assigned a GAF score of 46.  The examiner indicated that the Veteran would have difficulty with complex tasks for short to moderate periods of time, and in a social setting for short to moderate periods of time.  The examiner also indicated that the Veteran is able to manage his own funds.

During an August 2006 evaluation for PTSD, VA medical personnel indicated that the Veteran's combat experiences have clearly resulted in substantial social and emotional impairment, and assigned the Veteran a GAF score of 45.  The Veteran stated that now that he is no longer working, all of his traumatic war experiences are coming up into his conscious mind and they are overwhelming.  He indicated that he currently has no social life, has no interest in activities, and feels substantially cut off and distant from people around him, however he did state that he has a busy schedule consisting of taking care of his granddaughter.

Regarding the Veteran's mental status, the treatment record indicates that he was dressed casually, his grooming and hygiene were unremarkable, he was cooperative, and he was oriented to time, place, and person.  The Veteran's judgment and insight were fair, and his thoughts were coherent, logical, and goal-directed.  He presented as depressed and agitated, and he maintained minimal eye contact during the interview.  The examination report noted that the Veteran was hospitalized for psychiatric treatment in 1983 and again in October 2005.

During the period from September 2006 through March 2009, VA treatment records document that the Veteran was assigned GAF scores ranging from 48 - 51.

In February 2009, the Veteran was provided with a VA examination.  The examiner indicated that the Veteran has continued to experience a decline in his physical health, as well as his social and occupational functioning since his last examination.  However, the Veteran does strive to involve himself in outside activities, such as his computer class for retirees.  The examiner indicated that the Veteran has suffered significant consequences to his personal life and career as a result of PTSD, although his use of alcohol and illicit substances has exacerbated the impact of PTSD.  The examiner continued that in the past, irritability and sadness interfered with the Veteran's ability to keep a job and a family, but more recently his sleep impairment and lack of energy, as well as impaired concentration, have aggravated the effects of irritability and sadness.
The examiner indicated that the Veteran has a psychosocial function as a result of PTSD, which is complicated by physical debilitation.  Although the Veteran does take care of himself, and reports being relatively close to one of his children, he is sufficiently limited in his activities and relationships that he cannot work (and has not since 2005).  The examiner noted that the Veteran was casually dressed and arrived early for his appointment.  There was no impairment of thought process or communication, no delusions or hallucinations, no obsessive or ritualistic behavior, no panic attacks, no impaired impulse control, and no suicidal or homicidal thoughts, ideations, plans, or intent.

The examiner indicated that the Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living were intact.  The Veteran was oriented to person, place, and time.  He had an impairment of short-term memory relieved only with prompts.  His depressed mood or anxiety was significant, and his sleep impairment was also significant.  The examiner assigned a GAF score of 50.  The examiner indicated that the Veteran is capable of managing his own affairs.

During the period from November 2010 through May 2012, VA treatment records document that the Veteran was assigned GAF scores ranging from 50 - 55.  The Veteran denied any suicidal or homicidal ideations.

A February 2013 VA treatment record documents an assigned GAF score of 45.

In June 2015, The Veteran was provided with a VA examination.  The Veteran reported that he isolates himself and avoids crowds.  He noted that his three marriages have failed and that he is distant from his three children.  He stated that he does not go out and socialize except to go fishing by himself.  He indicated that he gets angry and irritable, but denies any violence.  He denied any suicidal ideations.  Although he gets anxious at times, the Veteran denied having any panic attacks.  He reported that his energy and sleep have been poor, but his concentration and memory are fine.

The examiner indicated that the Veteran's symptoms include: depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stress circumstances, including work or a work like setting; and, inability to establish and maintain effective relationships.  The examiner noted that the Veteran's PTSD symptoms are mild overall and his diagnosis certainly does not preclude his ability to be employed.  Although the Veteran may become emotionally overwhelmed and anxious in crowds, the examiner indicated that this is not to the degree where he would be unable to work.

The examiner noted that the Veteran was pleasant and cooperative, he was well groomed with good eye contact, and his speech was at a normal rate and volume.  The Veteran's mood was mildly depressed, his affect was normal, he was coherent and logical, and he presented with good judgment and insight.  He also denied any suicidal or homicidal ideations, as well as denied any delusions or hallucinations.

A June 2016 VA mental status examination indicates that the Veteran presented as well-groomed with adequate hygiene.  His speech was spontaneous fluent and not pressured.  His thought process was linear, logical, and goal directed.  There was no flight of ideas.  The Veteran denied any delusions, auditory or visual hallucinations, obsessions or compulsions, phobias, overabundance of thought, and any suicidal or homicidal ideations.  The psychiatrist noted that the Veteran had fair insight and judgement, was alert, and was oriented to person, place, time, and situation.  The Veteran's cognitive function and memory was noted as grossly intact.

In December 2016, the Veteran underwent a private psychological evaluation.  The examiner indicated that the Veteran had completed a PTSD Checklist - Civilian Version, and his score of 68 indicated that he was experiencing a significant level of PTSD symptomatology.  During this examination, the examiner indicated that the Veteran met the diagnostic criteria for severe PTSD.  The examiner indicated that the Veteran currently experiences a total occupational and social impairment due to his severe symptoms of PTSD and major depression that includes an intermittent inability to perform activities of daily living, extreme social withdrawal, and deficiencies in most areas of his life, including work, family relations, thinking, and mood.  The examiner noted that the Veteran has lost two jobs in the past due to his poor ability to control his emotions, and noted that he experiences near daily episodes of irritability and angry outbursts.
      
Prior to February 19, 2009, in order to warrant an increased rating higher than 50 percent, under Diagnostic Code 9435, the evidence would need to show that the Veteran's PTSD symptoms most closely approximates an occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

Here, the Board concludes that the evidence of record supports a 70 percent rating, but no higher, under Diagnostic Code 9411 for the rating period prior to February 19, 2009.  As discussed above, aside from the December 2005 VA examination that assigned a GAF score of 68, the Veteran's other assigned GAF scores during this period ranged from 45 - 51, which mostly reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Richard v. Brown, supra (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Further, although the Veteran consistently denied any suicidal or homicidal ideations, he reported having suicidal thoughts at both the June 2005 Vet Center Intake and the June 2005 VA PTSD evaluation, specifically saying that "it was always an option."

However, despite this symptomatology, there is no indication that the Veteran's PTSD had manifested into a total occupational and social impairment.  Prior to December 2016, the Veteran consistently denied any delusions or hallucinations, he denied any panic attacks, he never presented himself as disoriented to time or place, his behavior was noted as appropriate at all scheduled examinations and VA treatment visits, he was capable of performing activities of daily living, there is no evidence of record indicating that he neglected his personal appearance or his hygiene, and although he had a short-term memory impairment, it was never described as memory loss.  Therefore, an increased disability rating of 70 percent, but no higher, is warranted under Diagnostic Code 9411 prior to February 19, 2009. 

In order to warrant an increased rating higher than 70 percent, under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximates a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Here, the Board concludes that the evidence of record does support a 100 percent rating under Diagnostic Code 9411 since December 19, 2016.  As discussed above, during the Veteran's December 2016 private examination, Dr. E.T. found that the Veteran met the diagnostic criteria for severe PTSD and that he was currently experiencing a total occupational and social impairment due to his severe symptoms of PTSD and major depression.  Therefore, an increased disability rating of 100 percent is warranted under Diagnostic Code 9411 since December 19, 2016.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximates the 70 percent rating criteria, prior to December 19, 2016, and 100 percent rating criteria thereafter, in terms of severity, frequency and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, an increased disability rating of 70 percent, but no higher, is warranted under Diagnostic Code 9411 prior to February 19, 2009, and an increased disability rating of 100 percent is warranted under Diagnostic Code 9411 since December 19, 2016.




V. Extraschedular Consideration for PTSD

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  After reviewing the evidence of record, the Board finds that the symptoms described by the Veteran, including difficulty in establishing and maintaining effective relationships, chronic sleep impairment, depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and mild memory impairment, fit squarely within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Accordingly, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative have alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

VI.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).

Pursuant to the above grant of a 70 percent disability rating for the Veteran's service-connected PTSD, the Veteran meets the schedular criteria for entitlement to a TDIU as of June 21, 2005.  On his April 2009 claim for a TDIU, the Veteran reported that he last worked as an aircraft technician from March 2005 to October 2005, indicating that he worked through September but not in October.  See also March 2006 Disability Determination Report.

The Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him for prior to April 13, 2009.  In fact, during the December 2016 private examination, Dr. E.T. indicated that after reviewing the medical evidence, it is readily apparent that the Veteran has been unable to perform full-time competitive work due to his service-connected psychiatric impairments for the past several years.

Accordingly, as the Veteran has credibly reported, and the medical evidence has duly noted, the occupational impairment resulting from the Veteran's service-connected PTSD, the Board finds that an earlier effective date of September 30, 2005, but no earlier, for the award of a TDIU, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


1.  Entitlement to an initial disability rating of 70 percent, but no higher, prior to December 19, 2016, and 100 percent disabling thereafter, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

2.  Entitlement to an earlier effective date of September 30, 2005, but no earlier, for a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


